Fourth Court of Appeals
                                      San Antonio, Texas
                                  MEMORANDUM OPINION
                                         No. 04-14-00062-CV

                                   Steven STAMPS and Eva Stamps,
                                             Appellants

                                                   v.
                                                 Alva
                                            Alva Elia RUIZ,
                                               Appellees

                     From the 365th Judicial District Court, Dimmit County, Texas
                               Trial Court No. 12-08-11759-DCVAJA
                          Honorable Amado J. Abascal, III, Judge Presiding

PER CURIAM

Sitting:          Karen Angelini, Justice
                  Sandee Bryan Marion, Justice
                  Marialyn Barnard, Justice

Delivered and Filed: October 1, 2014

DISMISSED

           Appellants have filed a motion to dismiss this appeal. The motion contains a certificate of

service to appellee, who has not opposed the motion. Therefore, we grant the motion and dismiss

the appeal. See TEX. R. APP. P. 42.1(a). Costs of appeal are taxed against appellants. See id. 42.1(d).

                                                    PER CURIAM